J-A29003-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CHARLES E. BARNES                          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    NOELLE M. BARNES                           :   No. 482 WDA 2021

                Appeal from the Decree Entered March 15, 2021
      In the Court of Common Pleas of Blair County Civil Division at No(s):
                                2017 GN 2030

    CHARLES E. BARNES                          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NOELLE M. BARNES                           :
                                               :
                       Appellant               :   No. 526 WDA 2021

                Appeal from the Decree Entered March 15, 2021
      In the Court of Common Pleas of Blair County Civil Division at No(s):
                                2017 GN 2030

BEFORE:      BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                        FILED: FEBRUARY 8, 2022

        Charles E. Barnes (“Husband”) and Noelle M. Barnes (“Wife”) cross

appeal from the trial court’s March 15, 2021 divorce decree.          The parties

challenge various aspects of the trial court’s equitable distribution of the

marital estate. After careful review, we affirm.



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29003-21



       We glean the following facts and procedural background from the

record. The parties married in June of 1998 and separated in July of 2017.

This was the first marriage for both parties. During their union, the parties

had two children, who are currently 20 and 14 years old. Husband is a civil

engineer and is currently employed part-time by both Stiffler McGraw and

Barnes Petroleum Products. Wife obtained her master’s degree in physical

therapy in 1993 and is currently working full-time as a physical therapist for

HCR Manor Care.         Husband commenced this litigation with the filing of a

complaint in divorce on July 24, 2017. The parties resided together in the

marital residence at 219 Beech Street, Hollidaysburg, Pennsylvania, until

October 1, 2017.       Wife then moved to 416 East Fir Street, Hollidaysburg,

Pennsylvania, a residential property that the parties purchased and owned

jointly during the marriage. Husband remains in the marital residence.

       The court-appointed divorce master, Ilissa Zimmerman, Esquire (“the

Master”), conducted evidentiary hearings on January 23, March 9, March 16,

and October 21, 2020. The parties stipulated to a 50/50 division of the marital

assets, as they each have similar incomes.1 The Master filed her report and

recommendations (“Master’s Report”) on November 30, 2020. Both parties

filed exceptions. The trial court heard oral argument on the exceptions on

____________________________________________


1 The marital assets included multiple real estate properties, traditional and
Roth IRAs, investment accounts, 401(k) benefits, deferred compensation
benefits, pension plans, multiple vehicles, jewelry, and personal property,
totaling approximately $1,000,000.00.



                                           -2-
J-A29003-21



February 17, 2021. Additionally, on that same date, the court heard argument

on Wife’s motion for enforcement of the payment of monies owed by Husband

to Wife pursuant to an agreement the parties had reached regarding Wife’s

interest in the R.E. Barnes Family Limited Partnership.2

       On March 15, 2021, after consideration of the parties’ exceptions, the

trial court issued an opinion and final divorce decree, outlining the equitable

distribution of the marital assets and finalizing the issue regarding Husband’s

payment to Wife for her interest in the Limited Partnership. See Trial Court

Opinion and Decree in Divorce (“TCODD”), 3/15/21. The court decreed the

following:

       1.    [Husband] and [Wife] are hereby divorced from the bonds of
             matrimony.

       2.    [Husband] shall retain all right, title, claim and interest in and
             to the real estate located at 219 Beech Street, Hollidaysburg,
             Pennsylvania. Wife … shall execute any and all documents
             necessary to release any right, title, claim or interest she may
             have in and to the real estate at 219 Beech Street,
             Hollidaysburg, Pennsylvania 16648.

       3.    Husband … shall remain solely responsible for payment to
             satisfaction of [sic] the mortgage [on the Beech Street
____________________________________________


2 Husband’s parents are the majority shareholders of the R.E. Barnes Family
Limited Partnership (“Limited Partnership”). During the marriage, Husband
was gifted a 35% interest in the Limited Partnership, and Wife was gifted a
10% interest in the same. The parties stipulated that Husband’s parents shall
pay $7,000.00 to Wife, by December 31, 2020, for the purchase of her interest
in the Limited Partnership. In return, Wife shall execute any and all
documents necessary to release any right, title, claim or interest she may
have in and to the Limited Partnership. Master’s Report, 11/30/20, at 22-23.
The parties further stipulated, for the purposes of equitable distribution, that
the increase in value of the Limited Partnership during the marriage is in the
amount of $17,000.00. Id. at 23.

                                           -3-
J-A29003-21


          property] with Quicken Loans. Husband shall remain solely
          responsible for any and all liens, loans, taxes, and
          encumbrances associated with the subject real estate.

     4.   Wife … shall retain all right, title, claim and interest in and to
          the real estate located at 416 E. Fir Street, Hollidaysburg,
          Pennsylvania.      Husband … shall execute any and all
          documents necessary to release any right, title, claim or
          interest he may have in and to the real estate located at 416
          E. Fir Street, Hollidaysburg, Pennsylvania. Wife shall remain
          solely responsible for any and all liens, loans, taxes and
          encumbrances associated with the subject real estate.

     5.   [Husband] shall retain all right, title, claim and interest in and
          to the real estate located at Knob Road, Portage,
          Pennsylvania. Husband shall remain solely responsible for
          any and all liens, loans, taxes, and encumbrances associated
          with the real estate. Wife … shall execute any and all
          documents necessary to release any right, title, claim, or
          interest she may have in and to the subject real estate.

     6.   Husband … shall retain as his sole and exclusive property the
          [p]rincipal IRA and the American Funds account in his name.
          Wife shall execute any and all documents necessary to
          release any right, title, claim or interest she may have in and
          to the subject retirement accounts and investment accounts.

     7.   Wife shall retain as her sole and exclusive property the
          American Funds [t]raditional IRA and Roth IRA in her name,
          the HCR 401[(k)] benefits, the VA deferred compensation
          benefits and the State Employee Retirement System (SERS)
          defined benefit pension plan. Husband shall execute any and
          all documents necessary to release any right, title, claim or
          interest he may have in and to the subject retirement and
          investment accounts.

     8.   Wife shall retain as her sole and exclusive property the
          proceeds from the sale of the 2015 Subaru. Husband shall
          retain as his sole and exclusive property the 2012 GMC Sierra
          pickup and the 2000 Arctic Cat snowmobile.

     9.   The KITE Realty Group account and LPL Financial accounts
          shall be divided equally between the [p]arties.

     10. The American Funds accounts identified as the 529 accounts
         for the [p]arties’ children are not subject to equitable

                                      -4-
J-A29003-21


          distribution. The 529 accounts will be maintained separately
          and solely for the benefit of the children.

     11. The investment funds established by Wife with inheritance
         and identified as the Jackson National account, Nationwide VA
         account and American Funds account shall remain Wife’s sole
         and separate property.       Said funds are not subject to
         equitable distribution.

     12. Husband shall retain as his sole and exclusive property the
         2016 income tax refund in the amount of $327.85.

     13. The Pennsylvania Bureau of unclaimed property shall remain
         the sole and exclusive property of Wife.

     14. Husband shall retain the gold chain with seven stones. Wife
         shall retain the jewelry in her possession. Except as set forth
         above, each [p]arty shall retain the personal property in his
         or her own possession. Each [p]arty waives any right, title,
         claim or interest he or she may have in and to the personal
         property in the possession of the other.

     15. Husband … shall pay a financial settlement to Wife … in the
         amount of $52,940.85. Said sum shall be reduced by
         $62.50[,] representing a credit for tax preparation. In
         addition, Husband shall … pay a financial settlement in the
         amount of $17,000.00 to Wife representing her interest in the
         … Limited Partnership. The aforesaid financial settlement
         payments shall be made by May 7, 2021.

     16. Each [p]arty shall sign and execute any and all documents
         necessary to release the right, title, claim or interest to the
         property awarded to the other.

     17. Each [p]arty shall cooperate and execute any and all
         documents necessary to give full force and effect to the
         provisions of this [o]rder. The documents will be signed and
         executed within ten (10) days of presentation.

     18. This [o]rder is final and this [c]ourt retains jurisdiction of this
         matter only with respect to judicial enforcement of the terms
         and provisions contained herein.

Id. at 14-18.




                                      -5-
J-A29003-21



     On April 14, 2021, Husband filed a timely notice of appeal at docket no.

482 WDA 2021. Wife filed her cross-appeal on April 23, 2021, at docket no.

526 WDA 2021.       Both parties timely filed their court-ordered Pa.R.A.P.

1925(b) concise statements of errors complained of on appeal.

     Husband presents the following questions for our review in his appeal:

     I.     Did the trial court err and/or abuse its discretion in its
            determination of the value of Wife’s Pennsylvania [SERS]
            benefits?

     II.    Did the trial court err and/or abuse its discretion in failing to
            account for an American Funds non-qualified investment
            account owned by Wife in the court’s determination of the
            equitable division of the parties’ marital property?

     III.   Did the trial court err and/or abuse its discretion in failing to
            account for the increase in the value of Wife’s investments
            created from inherited funds?

     IV.    Did the trial court err and/or abuse its discretion in
            determining the value of the vehicle distributed to Wife?

     V.     Did the trial court err and/or abuse its discretion by failing
            to use the appropriate mortgage pay-off amount in
            calculating the equity in the marital residence under all the
            facts and circumstances of this case and the law applicable
            thereto?

     VI.    Did the trial court err and/or abuse its discretion by
            requiring Husband to pay to Wife lump sum cash payments
            totaling approximately $70,000.00, when the evidence
            showed there were very few liquid marital assets with which
            to do so, but there were retirement accounts available for
            rollover to satisfy any amounts owed to Wife?

Husband’s Brief I, 7/6/21, at 8-9 (unnecessary capitalization omitted).

     Wife raises the following issues in her cross-appeal:

     1. Whether the trial court erred and/or abused its discretion in
        excluding as a premarital asset[] the 2008 account value of


                                      -6-
J-A29003-21


         Husband’s 401[(k)] earned through his employment with
         Lehman’s Engineering, when Husband failed and/or refused to
         provide documentation as to the actual date of marriage value
         of the account[?]

      2. Whether the trial court erred and/or abused its discretion in
         refusing to grant Wife credit in the amount of $5,882.00 for her
         50% equitable interest in the $11,765.00 increase in Husband’s
         401[(k)?]

      3. Whether the trial court erred and/or abused its discretion in
         overruling the Master and using the immediate offset method
         of distribution of Wife’s SERS pension rather than a deferred
         distribution[?]

Wife’s Brief I, 7/30/21, at 3 (unnecessary capitalization omitted).

      Preliminarily, we note that, “[a]lthough the [M]aster’s [R]eport is

entitled to great weight, the final responsibility of making the distribution rests

with the court.” Trembach v. Trembach, 615 A.2d 33, 36 (Pa. Super. 1992).

      A trial court has broad discretion when fashioning an award of
      equitable distribution. Dalrymple v. Kilishek, 920 A.2d 1275,
      1280 (Pa. Super. 2007). Our standard of review when assessing
      the propriety of an order effectuating the equitable distribution of
      marital property is “whether the trial court abused its discretion
      by a misapplication of the law or failure to follow proper legal
      procedure.” Smith v. Smith, 904 A.2d 15, 19 (Pa. Super. 2006)
      (citation omitted). We do not lightly find an abuse of discretion,
      which requires a showing of clear and convincing evidence. Id.
      This Court will not find an “abuse of discretion” unless the law has
      been “overridden or misapplied or the judgment exercised” was
      “manifestly unreasonable, or the result of partiality, prejudice,
      bias, or ill will, as shown by the evidence in the certified record.”
      Wang v. Feng, 888 A.2d 882, 887 (Pa. Super. 2005). In
      determining the propriety of an equitable distribution award,
      courts must consider the distribution scheme as a whole. Id.
      “[W]e measure the circumstances of the case against the
      objective of effectuating economic justice between the parties and
      achieving a just determination of their property rights.” Schenk
      v. Schenk, 880 A.2d 633, 639 (Pa. Super. 2005) (citation
      omitted).



                                       -7-
J-A29003-21



Biese v. Biese, 979 A.2d 892, 895 (Pa. Super. 2009).

       Moreover, we recognize that:

       “The Divorce Code[3] does not specify a particular method of
       valuing assets.” Smith, 904 A.2d at 21. Thus, “[t]he trial court
       must exercise discretion and rely on the estimates, inventories,
       records of purchase prices, and appraisals submitted by both
       parties.” Id. at 21-22. When “determining the value of marital
       property, the court is free to accept all, part or none of the
       evidence as to the true and correct value of the property.”
       Schenk, 880 A.2d at 642 (citation omitted). “Where the evidence
       offered by one party is uncontradicted, the court may adopt this
       value even [though] the resulting valuation would have been
       different if more accurate and complete evidence had been
       presented.” Id. “A trial court does not abuse its discretion in
       adopting the only valuation submitted by the parties.” Id.

Childress v. Bogosian, 12 A.3d 448, 456 (Pa. Super. 2011) (quoting Biese,

979 A.2d at 897).

       To begin, we address Husband’s first claim and Wife’s third claim

together, as both of these issues involve the calculation of the distribution of

Wife’s SERS benefits. It is undisputed that the marital estate includes Wife’s

SERS benefits, which she earned through her prior employment with the

Veterans’ Home from 2000 to 2007. As the trial court explained, “[t]he Master

elected to use a deferred distribution of this marital asset to equally divide

this future benefit between the parties. The Master gave no explanation for

her rationale in selecting deferred distribution over immediate off-set.”

TCODD at 4.         See also 23 Pa.C.S. § 3501(c) (defining the “deferred

distribution” and the “immediate offset” methods of distribution regarding the

____________________________________________


3   See 23 Pa.C.S. §§ 3101-3333.

                                           -8-
J-A29003-21



marital portion of a defined benefit retirement plan). “Case law instructs that

an immediate offset is preferred where the marital estate has sufficient assets

to offset the pension.” TCODD at 3 (citing Conner v. Conner, 217 A.3d 301

(Pa. Super. 2019); Miller v. Miller, 577 A.2d 205 (Pa. Super. 1990)). In the

case sub judice, the trial court found adequate resources to offset the SERS

pension and, therefore, exercised its discretion to utilize the immediate offset

method, rather than the deferred distribution method as suggested by the

Master, in order to create finality for the parties. Id. at 3-4.

      In support of its decision, the trial court opined:

      Both [p]arties provided expert testimony as to the present value
      of the SERS pension. The two experts testified to differing present
      values for this future stream of retirement payments. Husband’s
      expert, Ms. Tara Commerford, testified to a present value of
      $202,655.00. Wife’s expert, Christopher Pattison, testified to a
      present value of $132,507.00. The assumptions for purposes of
      the determination of value of this pension are similar in every
      respect, but for the interest rate used. Both experts assume a
      retirement age of 60. Both acknowledge the pension will pay out
      in the amount of $1,012.00 monthly for 304 months based on an
      assumption Wife will live until 85 years of age. The difference in
      calculations between the experts is that Wife’s expert uses an
      interest rate of 4% and Husband’s expert uses an interest rate of
      2.12% and 2.26%.

      Wife’s expert, Mr. Pattison, testified that he used 4%[] as the
      interest rate to calculate the present value of the benefit[,] as that
      is the rate contained on page 2 of the SERS handbook. This
      interest rate is set by statute. It is used by SERS for purposes of
      their pension plan. Under the State Employees’ Retirement Code
      and accompanying regulations, the definition of “statutory
      interest” in Wife’s SERS account is interest at 4% per annum,
      compounded annually. 371 Pa.C.S.[] § 5102. The comment to
      the definition of “statutory interest” is as follows: [“]Statutory
      interest” has been substituted for the term “regular interest”



                                      -9-
J-A29003-21


      because it is more descriptive inasmuch as the rate of interest
      payable is statutorily defined.

      The plain meaning of statutory interest is that employees receive
      4% interest, compounded annually, on their SERS investment.
      See[] Conner…, supra at 319. Therefore, the [c]ourt finds that
      Mr. Pattison is correct in his valuation of the SERS plan and will
      use his valuation for purposes of off-setting this marital asset.
      Hence, the [c]ourt is making a credibility determination between
      the two experts and are [sic] persuaded that [Wife’s] expert’s
      manner in determining the value of the SERS pension is in line
      with the intent of the law as it relates to this very specific and
      unique[ly-]defined benefit pension plan. Since this is Wife’s plan,
      the value will be assigned to her in the distribution. This also gives
      Wife control over her plan with such things as determination of
      when to start collecting and beneficiaries to assign for purposes of
      the death benefit.

Id. at 4-6 (emphasis in original; citation to record omitted).

      Wife claims that the trial court erred in “overruling the Master and using

the immediate offset method of distribution of Wife’s SERS pension rather

than a deferred distribution.”    Wife’s Brief I at 21.    Wife argues that the

deferred distribution method should have been used—especially given the

large discrepancy in the present-day values—because it would allow the risk

to be equally shared by the parties.     Id. at 24.    The deferred distribution

method does not require a present-day value, so the court would not have

had to choose one expert’s valuation over the other. Id. at 27. She objects

to the trial court’s use of the immediate offset method, as she is concerned

about the potential risk she bears in the event that her pension is either

severely overvalued or undervalued. Id. at 24-25.

      In response to Wife’s claim, the trial court opined:




                                     - 10 -
J-A29003-21


      The [c]ourt is frankly confused about Wife’s position that she
      prefers this asset be distributed on a deferred basis. She argues
      that the “risk” of the pension should be shared between the
      parties. We see very little to no “risk” in this type of pension. In
      fact, such a pension has more certainty than IRAs or 401(k)s[,]
      which rise and fall depending on the workings of the stock market
      and will be depleted over time. According to [Wife], … she may
      die prior to getting all 304 payments. Such could be said for any
      sort of retirement plan or any asset. Will we live long enough to
      fully utilize them? Thus, such is not a reasonable basis to use a
      deferred distribution over an immediate offset when this [c]ourt
      finds that an equitable division of marital property may be created
      using an immediate offset. Additionally, the use of an immediate
      offset of the pension gives finality to the equitable distribution.
      The [c]ourt no longer has to retain jurisdiction for purposes of
      issues that may arise in the future concerning the pension.

TCODD at 6. Moreover, the court explained in its Rule 1925(a) opinion:

      By using an immediate offset, the amount of the cash payment
      the Master directed Husband pay to Wife was able to be
      significantly reduced. Reducing the amount of cash [Husband]
      had to pay seemed a more equitable distribution scheme in light
      of the fact there are few liquid assets comprising the marital
      estate.

Amended Trial Court Opinion (“Amended TCO”), 5/21/21, at 7. We conclude

that the trial court properly exercised its discretion to choose the immediate

offset method of distribution.   See Childress, supra.      Wife has failed to

convince us otherwise.

      Husband, on the other hand, agrees with the trial court’s application of

the offset method; however, he claims that the trial court erred in accepting

Mr. Pattison’s lower value of Wife’s pension, as he argues the valuation was

based on an incorrect interest rate. Husband’s Brief I at 31. In support of his

argument, Husband cites to the testimony of both parties’ experts, at length.

See id. at 24-30. He fails to include any legal analysis and/or citations to


                                     - 11 -
J-A29003-21



legal authority.      Instead, he solely endeavors to dispute the trial court’s

findings of fact, by pointing to contradictory and self-serving testimony. Id.

Husband is essentially asking us to reweigh the evidence produced at trial and

substitute our judgment for that of the fact-finder, which we cannot and will

not do. See Commonwealth v. Rodriguez, 141 A.3d 523, 525 (Pa. Super.

2016). Thus, Husband is not entitled to any relief on this claim.

         Next, Husband claims that the trial court erred by failing to account for

Wife’s     American    Funds   non-qualified    investment   account   valued   at

$34,284.03, as of the parties’ separation date. Husband’s Brief I at 32. He

avers that the Master never mentioned this account in her Report and that the

trial court misidentified this account as one that the parties had agreed would

be treated as non-marital.      Id. at 32-33.     After careful review, we deem

Husband’s claim to be wholly without merit.

         The record clearly establishes that Wife inherited $275,000.00 from her

mother and that she made the following initial investments with her

inheritance: (1) Jackson National (account #XXX1707) - $150,000.00; (2)

Nationwide V.A. (account #XXX0109) - $100,000.00; and (3) American Funds

(account #XXX6069) - $25,000.00.          See Master’s Report at 24 ¶2 (citing

Wife’s Exhibits 1-3). Moreover, Wife produced evidence establishing that the

total value of her American Funds account #XXX6069 was $34,284.03, as of

July 24, 2017, the parties’ separation date. See Wife’s Exhibit 4. The trial

court properly decreed that the investment funds established by Wife,

including the American Funds account, “shall remain Wife’s sole and separate

                                       - 12 -
J-A29003-21



property. Said funds are not subject to equitable distribution.” TCODD at 16-

17 ¶ 11. See also 23 Pa.C.S. § 3501(a)(3) (stating “marital property does

not include … [p]roperty acquired by gift, except between spouses, bequest,

devise or descent or property acquired in exchange for such property”).4

       Husband further claims that the trial court erred in failing to account

for the increase in the value, over the course of the marriage, of the

investments Wife established with her inheritance. Husband’s Brief I at 35.

He states that the increase in value of those accounts from the date of the

inheritance to the parties’ separation date should have been included in the

equitable distribution scheme.         Id. at 35-36 (citing 23 Pa.C.S. § 3501(a)

(defining the term “marital property” to include the increase in value of an

inheritance received during the marriage); Master’s Report at 24 ¶3

(indicating an increase in value of the inheritance of $21,271.70 as of the

parties’ separation date) (citing Wife’s Exhibit 36)).       Husband’s claim is

meritless.

____________________________________________


4 The record further indicates that, in addition to her investment account
#XXX6069, Wife also maintained with American Funds two college funds for
the parties’ children (accounts #XXX6030 and #XXX6524), a traditional IRA,
and a Roth IRA. See Wife’s Exhibit 1. We acknowledge that, in response to
Husband’s exceptions, the trial court mistakenly referred to account
#XXX6069 as the college fund established for the parties’ children and
concluded, therefore, that the Master did not err in failing to include this
account in its recommended distribution scheme. See TCODD at 6-7 ¶2.
Nevertheless, based on our analysis supra, we deem the trial court’s mistaken
reference in its opinion to account #XXX6069 as the children’s college fund to
be harmless error, as the trial court properly declared the funds to be
nonmarital and excluded the funds from equitable distribution on other
grounds. See id. at 16-17 ¶11; 23 Pa.C.S. § 3501(a)(3).

                                          - 13 -
J-A29003-21



      Pursuant to section 3501(a.1) of the Divorce Code, the increase in value

of Wife’s inheritance “shall be measured from the date of marriage or later

acquisition date to either the date of final separation or the date as close to

the hearing on equitable distribution as possible, whichever date results in a

lesser increase.” 23 Pa.C.S. § 3501(a.1) (emphasis added). Here, the record

indicates that Wife’s $275,000.00 inheritance was valued at $296,271.70 as

of July 24, 2017 (representing a $21,271.70 increase in value), and

$213,388.04 as of September 20, 2019 (reflecting a $61,611.96 decrease in

value). See Master’s Report at 24 ¶3 (citing Wife’s Exhibit 36). Thus, the

trial court properly used the latter value and concluded “there was no increase

in value to be distributed.” Amended TCO at 3 ¶3. Additionally, the trial court

explained:

      Wife’s investment accounts, which were funded by proceeds of
      [her] inheritance, were used to purchase marital assets, pay
      marital debt and cover healthcare expenses related to the
      [p]arties’ daughter.     These expenditures, which benefited
      Husband, far exceeded any increase in value to the accounts. In
      fact, the accounts had less value as exhibited in [Wife’s] Exhibit
      []36 as a result of Wife using a portion of these accounts during
      the marriage for marital assets/expenses.

TCODD at 7 ¶3.      We discern no abuse of discretion, as the trial court’s

determination is supported by the record.

      In his fourth claim, Husband asserts that the trial court erred in

determining the value it assigned to the vehicle distributed to Wife. Husband’s

Brief I at 38. In response to his assertion, the trial court aptly explained:

      At the time of separation, each [p]arty took exclusive possession
      of the vehicle that they primarily drove. [] Wife’s vehicle was the

                                     - 14 -
J-A29003-21


      2015 Subaru. The 2012 GMC Sierra pick-up truck [was] taken by
      Husband. That vehicle was paid off. It was assigned a blue book
      value for purposes of equitable distribution of $15,073.00. The
      corresponding value of Wife’s Subaru in January 2019 was
      $23,930.00. The Subaru had an associated car loan[,] and Wife
      made payments of $580 to $600.00 each month post-separation.

      This Subaru had approximately 120,000 miles on it and[,]
      sometime early in January of 2020[,] the vehicle required
      significant repairs to remain operational. Wife made the decision
      to trade the vehicle in for a 2018 Subaru and received a trade-in
      value on the car of $2,400[,] which the Master assigned to … Wife
      as the value of the vehicle. Wife argue[d] that she should be given
      credit for paying off the vehicle loan which was a marital debt.
      The debt associated with this vehicle at the time of the trade in
      was $13,622.53. [Wife] request[ed] a credit for this amount. In
      considering the value of the vehicle taken by each party, it seems
      unfair for Husband to have the vehicle valued at $15,000 and for
      Wife to end up with a vehicle having a value of $2,400.00 through
      what appears to have been unanticipated breakdown of the
      vehicle.

      In order to achieve an equitable result on this issue, we will credit
      Wife for payment of the vehicle loan by deducting the trade-in
      allowance from the loan payoff amount. Therefore, Wife will
      receive a credit in an amount of $11,222.53. We recognize that
      this was a matter of discretion for the Master[,] but find the
      equities of the case lean toward recognizing Wife’s payment of this
      marital debt.

TCODD at 7-8.

      Husband argues that the trial court should have accepted the Master’s

recommendation to place a value on the vehicle of $2,400.00 instead of giving

Wife a credit of $11,222.53. Husband’s Brief I at 41. Husband is not entitled

to any relief on this claim. Although the Master’s Report “is entitled to great

weight, the final responsibility of making the distribution rests with the court.”

Trembach, 615 A.2d at 36. See also Childress, 12 A.3d at 455-56 (citation

omitted) (noting that the Master’s Report is only advisory in nature and the


                                     - 15 -
J-A29003-21



trial court has broad discretion when fashioning an award of equitable

distribution). We discern no abuse of discretion or misapplication of law by

the trial court, and we deem the trial court’s determination to be supported

by the record.

     Next, Husband avers that the trial court erred and/or abused its

discretion in concluding that the distribution date was the appropriate

mortgage pay-off date, rather than the commencement date of the

evidentiary hearings as utilized by the Master, for calculating the amount of

equity in the marital residence to be distributed to him. Husband’s Brief I at

41-43. We deem this claim to be meritless.

     As explained by the trial court,

     Following separation, … Husband retained the marital home … as
     his residence. Husband paid the mortgage post-separation. The
     Master assigned the value of this property to Husband. In her
     report, the Master noted the outstanding mortgage pay-off as of
     January 16, 2020[,] was $87,268.32. As of October 16, 2021, the
     outstanding mortgage balance was $79,164.74. In calculating the
     value of the home for purposes of equitable distribution, the
     Master used the [m]ortgage payout amount as of January 16,
     2020[,] which was close in time to the first day of the evidentiary
     hearings. That amount was $87,268.32. [In her exceptions,]
     Wife claim[ed] the mortgage payout figure owed as of the date of
     distribution[,] which [the parties] argue is the last day of the
     evidentiary hearings…, October 21, 2020, should have been used.
     If the October payout is used, that would slightly increase the
     equity of the real estate to $296,835.26[,] and less realtor
     commission of 5% and transfer tax of 1%[,] we end up with a new
     equity value for purposes of equitable distribution of $274,275.26.

     The issue then is which mortgage payoff date should the Master
     have used[?] The case law establishes that date of distribution is
     preferable to date of separation for purposes of valuation of
     marital assets. In this case, the argument is not between


                                    - 16 -
J-A29003-21


      separation date and distribution date, but rather the start of the
      evidentiary hearing process versus the end of the evidentiary
      hearing process, which is a time span of approximately 8 months.
      We find that it is implicit in the statutory provisions governing
      equitable distribution that a valuation date reasonably proximate
      to the date of distribution must, in the usual case, be utilized.
      Sutliff v. Sutliff, 543 A.2d 534, 536 (Pa. 1988). Is a period of 8
      months significant in this distribution scheme?       The Master
      apparently did not think so. She was certainly aware of the
      mortgage payoff amounts[,] as they are stated on page 14 of her
      [R]eport. The monetary difference equates to approximately
      $8,000.00. We find the balance due on the mortgage that is closer
      in time to the conclusion of the evidentiary hearing is the more
      appropriate value to use and[,] hence[,] we will alter the
      distribution scheme as it pertains to the assigned equity of the
      marital home.

TCODD at 9-10 ¶2.

      It is well-established that a valuation date reasonably proximate to the

date of distribution must, in the usual case, be utilized. See Sutliff, 543 A.2d

at 536. As the Sutliff Court explained,

      given that the parties’ present needs and circumstances are to be
      a major factor in distributing marital assets, it would be impossible
      to construct a distribution scheme that would be fully responsive
      to those needs and circumstances if the court were to act without
      taking cognizance of the current values of the assets being
      distributed.

      … “By providing for the distribution of property acquired during
      the marriage, the Divorce Code permits the correction of economic
      injustices.” Yet, one can readily imagine the economic injustices
      that would be inflicted by distributing property without regard to
      its value. It cannot be said that distributions based upon stale
      valuations are based on value, for value is by no means a
      constant.

      … [I]t is difficult to conceive justification for the view that stale
      valuation data, i.e., data that does not reflect values reasonably
      proximate to the date of distribution, should be used by the court
      in setting a distribution scheme. See Sergi…, … 506 A.2d at 932



                                     - 17 -
J-A29003-21


      (“[E]quitable results will most likely flow from providing the court
      with the most recent information available….”).

Id. at 537 (ellipses and internal citation omitted). Accordingly, we conclude

the trial court properly utilized the October 21, 2020 valuation of the marital

residence for the purpose of equitable distribution.

      In his final claim, Husband avers the trial court erred in requiring him to

pay Wife lump sum payments totaling approximately $70,000.00[,] when the

evidence shows there are very few liquid marital assets with which to do so.

Husband’s Brief I at 44. Husband notes that the vast majority of the assets

in this case consist of either real estate or retirement accounts and argues

that it is not equitable to require him to pay Wife the lump sum when he does

not have access to $70,000.00 in cash. Id. He suggests, rather, that the trial

court should have permitted him to rollover retirement account funds to

satisfy any amount due and owing to Wife. Id. at 44-45.

      In response to Husband’s claim, the trial court opined:

      The lump sum payment ordered pursuant to the equitable
      distribution scheme fashioned by the [c]ourt is $52,940.85. This
      is a significantly lesser cash payment than was in the original
      scheme created by the Master.           The additional $17,000.00
      Husband has to pay to Wife is a matter decided by agreement
      between the [p]arties to compensate Wife for her interest in the
      … Limited Partnership. The Agreement was put on the record
      during the Master’s hearings[,] and this [c]ourt declined to disturb
      said agreement. It was treated as separate and apart from the
      equitable distribution scheme and Husband agreed, as well as[]
      understood[,] this amount was to be a cash payment made to
      Wife…. Additionally, the [c]ourt could have directed a roll-over of
      a portion of Husband’s retirement accounts to Wife, but chose not
      to do so, as an exercise of discretion. These [p]arties clearly gave
      much thought into saving for retirement and rightfully so. It was
      our decision to award each [p]arty their retirement accounts and

                                     - 18 -
J-A29003-21


      not to disturb them. Wife’s retirement savings greatly exceed
      Husband’s as it is. If Husband objects to incurring debt to make
      this payment, he may elect to sell the Blue Knob property and[,]
      thus[,] satisfy the amount owed to Wife. While the Husband’s
      marital assets may not be “liquid[,]” he does have sufficient assets
      to satisfy the payment requirement.

Amended TCO at 4-5 ¶¶6-7. We discern no abuse of discretion by the trial

court and, thus, we conclude Husband is entitled to no relief on his claim

regarding the lump sum payment to Wife.

      Finally, we address the merits of Wife’s two remaining claims together,

as they both concern the distribution of Husband’s 401(k), which he earned

while he was employed with Lehman’s Engineering.         The parties stipulated

that part of the 401(k) is premarital. See TCODD at 10 ¶3. Husband worked

full-time at Lehman’s from 1991 to 1996, and part-time from 1996 to 2000.

He did not make any contributions to his 401(k) after 1996. Id. Therefore,

the trial court correctly determined that the only portion of the account subject

to equitable distribution is the increase in value of the account during the

course of the marriage.      Id.   See also 23 Pa.C.S. §§ 3501(a), (a)(1)

(excluding property acquired prior to marriage from “marital property,” but

including the increase in value of any such property).

      Pursuant to section 3501(a.1), the increase in value of Husband’s

nonmarital 401(k) “shall be measured from the date of marriage … to either

the date of final separation or the date as close to the hearing on equitable

distribution as possible, whichever results in a lesser increase.” 23 Pa.C.S. §

3501(a.1). Husband was unable, however, to establish the date-of-marriage

value of this account.    In fact, he was only able to produce a statement

                                     - 19 -
J-A29003-21



indicating a value of $23,530.49, as of September 18, 2008. See Master’s

Report at 12 ¶13, 41 (citing Husband’s Exhibit 13). Husband testified that the

401(k) funds were then transferred into an American Funds IRA in his name,

which increased in value to $130,958.55, by September 30, 2019, shortly

before the commencement of the equitable distribution hearings. Id. at 12-

13 ¶13, 41 (citing Husband’s Exhibit 15). See also Husband’s Brief II at 7-

8. For purposes of equitable distribution, the Master excluded $23,530.49 as

premarital and calculated the increase in value of the account as the difference

between the September 30, 2019 value and the September 18, 2008 value

($130,958.55 – $23,530.49 = $83,793.91). Master’s Report at 41.

      The trial court accepted the Master’s calculation and treated $23,530.49

as a premarital asset, explaining that “while it is unfortunate” Husband was

unable to produce the date-of-marriage value, “the Master … did not believe

the withholding of this information was intentional on the part of the

Husband.” TCODD at 10-11. Moreover, while the value of Husband’s 401(k)

as of the marriage date is unknown, the court opined,

      it is reasonable to believe that it is less than the [September 18,
      2008] figure used for purposes of equitable distribution. How
      much less, we do not know. If we assume, for sake of argument,
      that the account doubled in value from 1998 to 2008[,] then the
      increase in value would be approximately $11,765.00. Wife’s half
      share of this increase in value would be $5,882.00. This is a small
      amount in light of the entire marital estate the Master was charged
      to equitably divide. The jurist believes the Master appropriately
      exercised her discretion when fashioning the overall distribution
      scheme. This [c]ourt will not disturb the Master’s findings in this
      regard.



                                     - 20 -
J-A29003-21



Id.

      Wife claims that in excluding the September 18, 2008 value of

$23,530.49 as a premarital asset, the trial court erred and abused its

discretion, as this amount “clearly include[s] post-marriage earnings and

contributions, which would be marital and subject to distribution.” Wife’s Brief

I at 16. She contends that the entire September 30, 2019 value of the 401(k)

should be deemed marital, and that she “should be awarded a credit since

Husband could not meet his burden in establishing the actual date[-]of[-

]marriage value of the 401(k).” Id. at 19. Additionally, Wife claims she was

entitled to her 50% equitable share of the $11,765.00 increase in value of the

marital portion of Husband’s 401(k), as calculated by the trial court. Id. at

19, 21. Wife has failed to convince us that she is entitled to any relief on

these claims.

      A trial court has broad discretion when fashioning an award of equitable

distribution.   Dalrymple, 920 A.2d at 1280.       Based on our review of the

record, the trial court clearly accounted for the significant increase in value of

Husband’s 401(k), from September 18, 2008 through September 30, 2019

($83,793.91), within its equitable distribution scheme. See TCODD at 13.

The trial court emphasized that the $5,882.00 amount was only an estimate

used in its opinion “to indicate how relatively small Wife’s share” of any

increase in value from the date of marriage to September 18, 2008 would

have been. See Amended TCO at 6 ¶2. Although only speculative, the trial

court found this amount “to be insignificant to the distribution scheme in light

                                      - 21 -
J-A29003-21



of the overall total of the marital assets and agreed with the approach taken

by the Master of not assigning a specific value to the increase.”         Id.   We

discern no abuse of discretion in the trial court’s decision to follow the Master’s

recommendation regarding the treatment of Husband’s 401(k) for the purpose

of equitable distribution in this matter.      See Trembach, 615 A.2d at 36

(noting that we look at the distribution as a whole, in light of the court’s overall

application of the 23 Pa.C.S. § 3502(a) factors, rather than find a basis for

reversal in the court’s application of a single factor).

      Accordingly, we affirm the March 15, 2021 decree in divorce issued by

the trial court.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/8/2022




                                      - 22 -